Citation Nr: 1601277	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  05-32 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a left big toe disability, characterized as history of partial onychectomy.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This matter was last before the Board of Veterans' Appeals (Board) in June 2012, on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2012, the Board remanded this matter for the provision of a hearing.  The Veteran and his spouse appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015 and a transcript of that hearing is of record.  As the record reflects that the other issues remanded by the Board in June 2012 remain under development at the Agency of Original Jurisdiction (AOJ), they are not herein discussed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, at the October 2015 hearing, the Veteran identified outstanding evidence pertinent to his appeal and indicated that his service-connected left big toe disability had worsened since it was last examined in October 2010.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  Note that the Veteran has reported receiving on-going treatment for his service-connected left big toe disability, but the last VA treatment records within the file were generated from the Miami VA Medical Center (VAMC) in June 2011.  If subsequent additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Make two attempts to obtain any identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

3.  After completing the development requested above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left big toe disability.  The entire claims file (i.e. records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's contentions (see Transcript pp. 6-12) of pain, redness, bleeding, drainage, recurrent infections, and difficulty walking. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative - if any - with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




